The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/21/21.
a. Independent claims 1, 22, 29, and 30 have been amended.
b. Claims 6 and 11 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0357300, “Zhou”) in view of Ohtsuji et al. (US 2019/0029029, “Ohtsuji”).
Regarding claim 1, Zhou discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a configuration for a service type (Zhou, See ¶.261, a base station sends a first and/or a second types of service to a wireless device via carriers. Different types of services may have different service requirements, e.g., data rate, latency, reliability; Examiner’s Note: the secondary prior art by Ohtsuji discloses the method of transmitting, by a base station, a control signal for activation of a specific service type);
- monitoring for a downlink control information (DCI) message with a first periodicity (See 2114 & 2116 fig.21 and ¶.364, monitoring for receiving DCI during the active DL BWP1 period; See fig.22 and ¶.365, The DCI may be sent via/during the DL BWP1, e.g., a first DL BWP or an initial DL BWP; Examiner’s Note: As shown in fig.23-26, BWP’s x-axis is time period), the DCI message comprising an activation indicator (See ¶.395, a base station may activate an additional BWP dynamically via DCI, for example, if at least one of multiple types of services are triggered for transmission via the additional BWP);
- receiving, from the base station, the DCI message comprising the activation indicator (See ¶.4, The base station may send an indication of an action associated with a BWP. The indication may be included in DCI that may be configured to control changes for BWPs, for example, if multiple active BWPs are configured; See ¶.267, The base station may send DCI via a PDCCH addressed to a Configured Scheduling-RNTI (CS-RNTI) activating the CS resources; See fig.21-22, receiving DCI message for DL);
- monitoring a downlink control channel associated with the service type based at least in part on the configuration for the service type (See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; 
                     
    PNG
    media_image1.png
    80
    279
    media_image1.png
    Greyscale
	
; See ¶.389, It may be beneficial to transmit a first type of service (eMBB, URLLC, MTC, V2X and/or HOT) on a first active BWP of a cell and transmit a second type of service (eMBB, URLLC, V2X and/or HOT) on a second active BWP of the cell, for example, if multiple services are launched in a cell) and the DCI message comprising the activation indicator (See ¶.4, The base station may send an indication of an action associated with a BWP. The indication may be included in DCI that may be configured to control changes for BWPs, for example, if multiple active BWPs are configured), the monitoring of the downlink control channel being in accordance with a second periodicity different from the first periodicity (See ¶.267, A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send one or more RRC messages indicating a periodicity of the CS grant; See ¶.306, The wireless device may start a time window at a start of a first PDCCH occasion, for example, after a fixed duration of one or more symbols from an end of a preamble transmission. If the wireless device sends multiple preambles, the wireless device may start a time window at a start of a first PDCCH occasion after a fixed duration of one or more symbols from an end of a first preamble transmission. The wireless device may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI, or for at least one response to a beam failure recovery request identified by a C-RNTI, at a time that a timer for a time window is running; See ¶.527, A base station and/or a wireless device may communicate via multiple active BWPs of a plurality of BWPs for sending and/or , if the default BWP is different from one or more of the multiple active BWPs. A wireless device may switch a first active BWP of the multiple active BWPs to the default BWP, for example, based on or in response to at least one of: receiving DCI indicating BWP switching to the default BWP, and/or a first BWP timer associated with the first active BWP expiring. A wireless device may switch a second active BWP of the multiple active BWPs to the default BWP, for example, based on or in response to at least one of: receiving DCI indicating BWP switching to the default BWP, and/or a second BWP timer associated with the second active BWP expiring. The first inactivity timer may be associated with a first timer value. The second inactivity timer may be associated with a second timer value; See ¶.566, The wireless device may monitor a downlink control channel on the first BWP for downlink control information (DCI). The wireless device may switch, based on a time period of inactivity after the first slot, from the first BWP to a default BWP of the cell as an active BWP of the cell. The default BWP may be different form the first BWP and/or the second BWP; Examiner’s Note: As shown in Fig.23-26, each of different BWPs occupy a different time period); and
- receiving a downlink message associated with the service type in accordance with the configuration for the service type (See ¶.395, a base station may activate an additional BWP dynamically via DCI, for example, if at least one of multiple types of services are triggered for transmission via the additional BWP. The base station send a first command to the wireless device to activate a second DL BWP, of the plurality of DL BWPs; See further ¶.440 and ¶.466 for types of services; Examiner’s Note: As shown in Fig.32, the base station transmits DCI via a downlink control channel PDCCH, and the DCI includes an activation code for a specific BWP 
      
    PNG
    media_image2.png
    380
    505
    media_image2.png
    Greyscale
).
Zhou discloses the method of receiving a downlink message for activating and monitoring downlink channel, but does not explicitly disclose if the indicator included in the MAC CE and/or DCI is for a specific service type.
However, Ohtsuji explicitly discloses the method of “transmitting a control signal indicating activation of a service type such as low-latency mode” (See ¶.7, activation of scheduling two resource allocation modes; See ¶.28, selecting an application and/or a service type requiring a low latency; See fig.5-6 and See ¶.62, the eNB transmits a control signal indicating which of the normal mode and the low-latency mode is to be activated

    PNG
    media_image3.png
    288
    539
    media_image3.png
    Greyscale

See ¶.63, the eNB may incorporate the control signal, which indicates which of the normal mode and the low-latency mode is to be activated, into a sidelink scheduling grant (DCI format 5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “transmitting a control signal indicating activation of a service type such as low-latency mode” as taught by Ohtsuji into the system of Zhou, so that it provides a way of selecting one of the multiple service types such as a normal mode or a low-latency mode (Ohtsuji, See ¶.61).

Regarding claim 2, Zhou discloses “receiving, from the base station, a medium access control (MAC) control element (CE) deactivating a service type mode (See ¶.4, the indication may be included in DCI and/or a MAC CE that may be configured to control changes for BWPs, for example, if multiple active BWPs are configured. A wireless device may deactivate a second active BWP, for example, based on a first active BWP switching to a default BWP. A wireless device may restart and/or start a first BWP inactivity timer, for example, based on activating, deactivating, and/or switching a second BWP; See 2218 fig.22, MAC CE for deactivating).”

Regarding claim 3, Zhou discloses “receiving the MAC CE that includes a sub-header and an associated content field that includes a deactivation indicator 

Regarding claim 4, Zhou discloses “the associated content field comprises additional information for the service type (See ¶.218, the logical channel prioritization procedure may allocate the uplink resources to one or more first logical channels in the plurality of logical channels and/or to one or more MAC Control Elements (CEs). The one or more first logical channels may be mapped to the first TTI and/or the first numerology. The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). The MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers. A MAC sub-header in the plurality of MAC sub-headers may correspond to a MAC CE or a MAC SUD (e.g., logical channel) in the one or more MAC CEs and/or in the one or more MAC SDUs. A MAC CE and/or a logical channel may be configured with a Logical Channel IDentifier (LCID). An LCID for a logical channel and/or a MAC CE may be fixed and/or pre-configured. An LCID for a logical channel and/or MAC CE may be configured for the wireless device by the base station. The MAC sub-header corresponding to a MAC CE and/or a MAC SDU may comprise an LCID associated with the MAC CE and/or the MAC SDU).”

Regarding claim 5, Zhou discloses “receiving the MAC CE that includes a sub-header corresponding to the service type without an associated content field, wherein the sub-header is the deactivation indicator which triggers a state change from a service type active mode to a service type inactive mode (See ¶.4, the indication may be included in DCI and/or a MAC CE that may be configured to control changes for BWPs, 

Regarding claim 7, Zhou discloses “receiving a service type DCI format with the activation indicator, a combination of fields that is jointly interpreted as the activation indicator, or a combination thereof (See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 10, Zhou discloses “receiving, from the base station, a deactivation indicator indicating that the UE is to stop monitoring for the service type (See 4910 & 4912 fig.49, deactivate and stop monitoring a PDCCH).”

Regarding claim 12, Zhou discloses “receiving a DCI message that includes a service type DCI format with the deactivation indicator (See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet); See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission; See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”



Regarding claim 14, Zhou discloses “receiving additional information to update the configuration for the service type (See fig.28-29, a plurality of additional fields).”

Regarding claim 15, Zhou discloses “receiving a value for a deactivation timer associated with the service type (See 4908 & 4910 fig.49, a timer related with deactivation; See fig.39, timer for activating and deactivating).”

Regarding claim 16, Zhou discloses “initiating the deactivation timer based at least in part on receiving the activation indicator (See fig.38, activate and deactivate according to the timer).”

Regarding claim 17, Zhou discloses “deactivating the service type based at least in part on the deactivation timer expiring, not expecting a downlink hybrid access request (HARQ) retransmission, no data in a HARQ buffer for an uplink retransmission, no uplink data for the service type, or a combination thereof (See fig.22, inactivity timer expires).”

Regarding claim 19, Zhou discloses “receiving a semi-persistent scheduling (SPS) configuration for uplink and downlink communications associated with the service type; and receiving an SPS activation indicator indicating that the UE is to begin monitoring in accordance with the SPS configuration, wherein monitoring the downlink 

Regarding claim 20, Zhou discloses “wherein the configuration for the service type comprises parameters for a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), semi-persistent scheduling (SPS), a scheduling request (SR), or a combination thereof for the service type (See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission …monitor a PDCCH).”

Regarding claim 21, Zhou discloses “the configuration for the service type is received via radio resource control (RRC) signaling (See 4902 fig.49, receiving RRC configuration); and the service type comprises an ultra-reliable low latency communication (URLLC) service or a low latency service (See ¶.389, transmit a first type of service (eMBB, URLLC, MTC, V2X and/or HOT) on a first active BWP of a cell and transmit a second type of service (eMBB, URLLC, V2X and/or HOT) on a second active BWP of the cell).”

Regarding claim 22, Zhou discloses a method for wireless communications at a user equipment (UE), comprising:
- receiving, from a base station, a configuration for a service type (Zhou, See ¶.261, a base station sends a first and/or a second types of service to a wireless device via carriers. Different types of services may have different service requirements, e.g., data rate, latency, reliability; Examiner’s Note: the secondary prior art by Ohtsuji discloses the method of transmitting, by a base station, a control signal for activation of a specific service type); 
- identifying uplink traffic associated with the service type (Zhou, See ¶.395, a base station may activate an additional BWP dynamically (e.g., via DCI, a MAC CE, etc.), for example, if at least one of multiple types of services are triggered for transmission via the additional BWP and identifying for the wireless device to monitor a first PDCCH sent via the initial active DL BWP; See 2114 fig.21, send packets on UL BWP1).
Zhou does not explicitly disclose what Ohtsuji discloses,
- transmitting, to the base station, a scheduling request (SR) associated with the service type based at least in part on identifying the uplink traffic associated with the service type (Ohtsuji, See ¶.8, a UE transmits to an eNB a scheduling request to request an uplink (UL) data transmission resource; See 1201 fig.12, UE sends request for activation of low-latency mode).
- activating a service type mode for monitoring for a grant for the service type based at least in part on transmission of the SR (Ohtsuji, See 501 & 601 fig.5-6, sending activation of low-latency mode; Examiner’s Note: as shown in 2114 Fig.21 and ¶.217 of Zhou, the wireless device may receive Downlink Control Information (DCI) via a Physical Downlink Control CHannel (PDCCH) indicating an uplink grant).
Zhou, further discloses,
monitoring a downlink control channel based at least in part on the configuration for monitoring the service type (Zhou, See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; See 4906 fig.49, monitor PDCCH on the multiple active BWPs after receiving a configuration command) and the activating the service type mode (As rejected in claim 1, Ohtsuji discloses the method of activating service type mode), the monitoring of the downlink control channel being in accordance with a periodicity different from a first periodicity for monitoring for downlink control information (DCI) (rejected in claim 1 by Zhou);
- receiving, from the base station, an uplink grant for the identified uplink traffic in a DCI message associated with the service type via the downlink channel (Zhou, See ¶.218, the wireless device may receive Downlink Control Information (DCI) via a Physical Downlink Control CHannel (PDCCH) indicating an uplink grant); and
- transmitting, to the base station, the uplink traffic associated with the service type based at least in part on receiving the uplink grant (Zhou, See ¶.4, the BS send an indication of an action, which is included in DCI and/or MAC CE, associated with a BWP (Bandwidth Part); See ¶.395, a base station may activate an additional BWP dynamically (e.g., via DCI, a MAC CE, etc.), for example, if at least one of multiple types of services are triggered for transmission via the additional BWP; See 2108 & 2114 fig.21, initial active BWPs and transmitting UL BWP).” 
Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 23, Zhou discloses “receiving, from the base station, a deactivation indicator indicating that the UE is to stop the service type mode; and 

Regarding claim 24, Zhou discloses “receiving a medium access control (MAC) control element (CE) or a DCI message that indicates a stop to the service type mode (See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet)).”

Regarding claim 25, Zhou and Ohtsuji disclose “activating a physical downlink control channel (PDCCH) configuration associated with the service type (Zhou, See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission) based at least in part on transmitting the SR (Ohtsuji, See ¶.8, a UE transmits to an eNB a scheduling request to request an uplink (UL) data transmission resource); and monitoring the downlink channel based at least in part on the PDCCH configuration associated with the service type (Zhou, See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; See 4906 fig.49, monitor PDCCH on the multiple active BWPs after receiving a configuration command).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 26, Zhou discloses “the PDCCH configuration comprises at least one of a control resource set configuration and a search space configuration (See ¶.256, a control resource set (CORESET); See ¶.270, wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common 

Regarding claim 27, Zhou discloses “the DCI message includes a service type DCI format (See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 28, Zhou discloses “the configuration for the service type is received via radio resource control (RRC) signaling (See 4902 fig.49, receiving RRC configuration); and the service type comprises an ultra-reliable low latency communication (URLLC) service or a low latency service (See ¶.390, URLLC data transmission).”

Regarding claim 29, it is an apparatus claim corresponding to the method claim 1, except the limitations “a processor and a memory (See fig.3 and ¶.220, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 30, it is an apparatus claim corresponding to the method claim 22, except the limitations “a processor and a memory (See fig.3 and ¶.220, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 8, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations at the Examiner’s best by adding “Examiner’s Note” for more details, using the prior art of record in the current prosecution of the claims. The newly added claim limitations are explicitly disclosed by the primary prior art by Zhou as rejected in independent claims. Therefore, the examiner disagrees respectfully.
At pages 10-13, the key argument is that any combination of Zhou and Ohtsuji fail to disclose the amended limitations “the monitoring of the downlink control channel being in accordance with a second periodicity different from the first periodicity” as recited in amended independent claim 1 [applicant’s emphasis added].
In reply, as rejected by remapping the limitations, the newly added claim limitations “the monitoring of the downlink control channel being in accordance with a second periodicity different from the first periodicity” read on:
¶.[0267] of Zhou discloses “A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send one or more RRC messages indicating a periodicity of the CS grant.
¶.[0306] of Zhou discloses “The wireless device may start a time window at a start of a first PDCCH occasion, for example, after a fixed duration of one or more symbols from an end of a preamble transmission. If the wireless device sends multiple preambles, the wireless device may start a time window at a start of a first PDCCH The wireless device may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI, or for at least one response to a beam failure recovery request identified by a C-RNTI, at a time that a timer for a time window is running.”
¶.[0527] of Zhou discloses “A base station and/or a wireless device may communicate via multiple active BWPs of a plurality of BWPs for sending and/or receiving multiple types of services in a cell. Each of the plurality of BWPs may be in an active state or an inactive state. The plurality of BWPs may comprise a default BWP. The default BWP may be in an inactive state, for example, if the default BWP is different from one or more of the multiple active BWPs. A wireless device may switch a first active BWP of the multiple active BWPs to the default BWP, for example, based on or in response to at least one of: receiving DCI indicating BWP switching to the default BWP, and/or a first BWP timer associated with the first active BWP expiring. A wireless device may switch a second active BWP of the multiple active BWPs to the default BWP, for example, based on or in response to at least one of: receiving DCI indicating BWP switching to the default BWP, and/or a second BWP timer associated with the second active BWP expiring. The first inactivity timer may be associated with a first timer value. The second inactivity timer may be associated with a second timer value.”
¶.[0566] of Zhou discloses “The wireless device may monitor a downlink control channel on the first BWP for downlink control information (DCI). The wireless device may switch, based on a time period of inactivity after the first slot, from the first BWP to a default BWP of the cell as an active BWP of the cell. The default BWP, i.e. BWP0 as shown 2206, may be different form the first BWP and/or the second BWP.” [emphasized added].

monitoring for receiving DCI during the active DL BWP1 period.” [emphasis added].
¶.[0365] of Zhou discloses “The DCI may be sent via/during the DL BWP1.
¶.[0395] of Zhou discloses “the wireless device may monitor a first PDCCH sent via the initial active DL BWP.” [emphasized added].
3102 Fig.31 of Zhou discloses “monitor a PDCCH on a specific BWP such as a Primary BWP (PBWP).” [emphasis added].
                     
    PNG
    media_image1.png
    80
    279
    media_image1.png
    Greyscale
	
¶.[0389] of Zhou discloses “It may be beneficial to transmit a first type of service (eMBB, URLLC, MTC, V2X and/or HOT) on a first active BWP of a cell and transmit a second type of service (eMBB, URLLC, V2X and/or HOT) on a second active BWP of the cell, for example, if multiple services are launched in a cell.
In other words, as shown in Fig.23-26, BWP’s x-axis is time period and each of different BWPs occupy a different time period and therefore, the period of monitoring PDCCH with initial and/or primary BWP is different with the period of monitoring the DCI with BWP1 period. Therefore, the examiner disagrees respectfully.

                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411